Citation Nr: 0709281	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-32 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for sleep apnea, to 
include as secondary to post-traumatic stress disorder (PTSD) 
and exposure to herbicides.

6.  Entitlement to service connection for sterility, to 
include as due to exposure to herbicides.

7.  Entitlement to service connection for a skin disability 
of the toes and groin, to include as due to exposure to 
herbicides.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969, from January 1975 to January 1977, and from September 
1990 to September 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from April 2005 and July 2006 RO decisions.  The 
veteran testified before the Board in September 2006.

In August 2006, the veteran submitted a claim for a total 
disability rating based on individual unemployability (TDIU 
rating).  The Board refers this matter to the RO for its 
consideration in the first instance, as appropriate.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on your part.



REMAND

It appears that the veteran's complete service medical 
records are not associated with the claims file.  Service 
medical records from the veteran's first period (November 
1967 to November 1969) of active duty have been obtained.  
However, while the veteran has submitted some service medical 
records from his second (January 1975 to January 1977) and 
third periods (September 1990 to September 1991) of active 
service, the RO has not attempted to obtain the complete 
service medical records from the veteran's second and third 
periods of active service.  While the RO requested records 
from the National Personnel Records Center (NPRC) in February 
2005, that request was limited to records dealing with 
exposure to herbicides.  While the veteran has submitted some 
service medical records in his possession, there are no 
service entrance or separation examinations pertaining to the 
veteran's second and third periods of active service, and an 
attempt to obtain the veteran's complete service medical 
records should be undertaken.

In a May 2006 letter, the veteran's private physician 
essentially indicated that a left knee disability and a back 
disability were related to the veteran's active service.  
This letter brings into question the etiology of those 
disabilities.  While the veteran has undergone VA 
examinations that have addressed these matters, at least in 
part, additional examinations concerning the back and left 
knee are needed.  Moreover, as it appears that the RO has not 
considered the May 2006 letter in its prior denial of these 
issues, it appears that receipt of the letters would have 
necessitated issuance of a supplemental statement of the 
case.  38 C.F.R. §§ 19.31(b), 19.37(a) (2006).

The veteran complained of sinus problems on multiple 
occasions during service (including in June 1975 and February 
1991).  Also, in Aril 2006, a non-VA doctor indicated that 
sinus problems are likely related to service.  Therefore, the 
Board finds that the veteran should be scheduled for a VA 
examination that addresses the etiology of that disability.

With regard to the claim for service connection for a skin 
disability of the toes and groin, in April 2006, a non-VA 
physician noted that he had been treating the veteran for a 
condition of tinea pedis (foot fungus), commonly known as 
Athlete's foot.  This doctor noted that it was possible that 
the veteran's foot problems were related to his military 
service.  Based on the nature of the veteran's service and 
his testimony concerning this issue, and based on the 
comments provided by the veteran's private physician, the 
Board finds that the veteran should be scheduled for a VA 
examination to determine the etiology of any current skin 
disability of the feet and groin.

Based on the medical evidence already of record, the Board 
here observes that VA examinations addressing the medical 
matters pertaining to tinnitus, sleep apnea, and sterility 
are not needed at this time.  If development undertaken in 
connection with this remand raises new medical questions, the 
AOJ should schedule the veteran for an examination for the 
disability in question.

Accordingly, this case is REMANDED for the following:

1.  Request the veteran's complete 
service medical records from his second 
(January 1975 to January 1977) and third 
(September 1990 to September 1991) 
periods of active service from the NPRC 
or any other appropriate service 
department agency.

2.  Then, schedule the veteran for 
examinations to assess the current nature 
and etiology of the following disorders: 
his back, his left knee, sinusitis, and a 
skin disability of the toes and groin.  
Provide the claim folder to the examiner.  
The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not that the veteran has any current 
back, left knee, sinusitis, or skin 
disability of the toes and groin that is 
related to his active service.  

3.  Then, readjudicate all of the claims 
on appeal.  If any decision remains 
adverse to the veteran, provide him and 
his representative with as supplemental 
statement of the case and the appropriate 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





